Citation Nr: 0728980	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He was not receiving any VA benefits at the 
time of his death in May 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The RO determined that the appellant was not 
entitled to Disability and Indemnity Compensation (DIC) 
benefits because she was not the surviving spouse of the 
veteran.

In a statement received in November 2005, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
The appellant withdrew this request in March 2007.  A hearing 
was conducted at the RO in December 2004 and a transcript of 
that hearing is on file for review.


FINDINGS OF FACT

1.  The appellant and the deceased veteran were married in 
August 1970 and divorced in September 1981.  

2.  When the veteran died in May 2004, he was not married to 
the appellant; there is no evidence of a subsequent change in 
their marital status.  


CONCLUSION OF LAW

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of entitlement to certain VA 
death benefits is without legal merit.  38 U.S.C.A. §§ 
101(3), 103(c), 1310, 1311, 5103, 5103A, 7104(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.102, 3.152, 
3.159, 19.5, 20.101(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations set forth enhanced 
duties to notify and assist claimants seeking VA benefits.

In this case, the RO explained in the June 2005 statement of 
the case (SOC) that in order to receive benefits as the 
veteran's surviving spouse, the appellant had to submit 
evidence establishing that a relationship existed at the time 
of his death; specifically that, in light of a document 
showing the appellant and the veteran were divorced in 1981, 
the RO needed evidence showing that their marital 
relationship was reestablished before the veteran's death in 
May 2004.  The RO also included the regulations governing 
recognition as a veteran's surviving spouse.  

In a subsequently dated later in March 2007, the appellant 
was again informed that in support of her claim for 
establishing entitlement to receive VA death benefits, the 
evidence had to show that she was the surviving spouse of the 
veteran at the time of his death.  She was again provided the 
regulations governing recognition as a surviving spouse.  

Thus, the appellant has been notified of the reasons for the 
denial of the appeal, and afforded an opportunity to present 
evidence and argument in connection with the appeal.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Analysis

As noted, the appellant claims entitlement to DIC benefits.  
She has presented written statements and provided testimony 
in support of her claim.  Primarily, it is her contention 
that she divorced the veteran because he was physically and 
mentally abusive as he was suffering from post-traumatic 
stress disorder (PTSD) of service origin.  She asserts that 
the marriage ended due to no fault of hers, but rather due to 
the veteran's abuse.  She argues that she, therefore, should 
be entitled to VA death benefits.  In support of her claim, 
the claimant submitted a June 1987 police report reflecting 
that she filed a complaint against the veteran for harassing 
and annoying phone calls.  Also of record is a May 2007 
statement by the claimant's mother corroborating her abuse at 
the hands of the veteran.  

The Board notes that a threshold requirement for such VA 
death benefits is that the claimant be the surviving spouse, 
parent, or child of the veteran.  See 38 U.S.C.A. §§ 1310, 
1311 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5, 3.152, 3.402 
(2006).

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation that was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.50 (2006).  In order to establish her status as 
the veteran's surviving spouse, the appellant must show that 
she had a valid marriage to the veteran.  See Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  A marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage.  38 U.S.C.A. § 103(c) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.1(j) (2006).

The evidence of record includes VA FORM 21-686c (Declaration 
of Status of Dependents) which reflects that the veteran and 
the appellant were married on August [redacted], 1970, and divorced on 
September [redacted], 1981.  This document also reflects that the 
veteran was married again (to another and not the appellant) 
in 1992.  This second marriage ended in 1996.  

When filing her claim for VA death benefits as the surviving 
spouse in August 2004, the appellant acknowledged that she 
and the veteran were divorced in February 1982.  At the 
hearing, she testified that the divorce occurred in 1983.  

While the divorce date is given as 1981, 1982, and 1983, in 
various documents, and statements, it is not disputed by the 
appellant that she and the veteran were divorced many years 
ago.  There is no evidence reflecting another change in their 
marital status prior to the veteran's death in May 2004.  The 
evidence thus reflects that the appellant was not married to 
the veteran at the time of his death.

As noted above, she has provided numerous statements, 
documents, and lay corroboration of the abuse that she 
received from the veteran.  She stated that the abuse was the 
reason that she divorced the veteran.  Unfortunately, the 
appellant's assertions provide no basis for the Board to 
grant the benefits sought.

There are no mitigating circumstances to establish the 
appellant's status as the surviving spouse of the veteran 
once, as in this case, the marriage has been legally 
terminated - here, by divorce.  Mitigating circumstances 
apply only in cases where a claimant, although separated, 
remained the legal spouse of a veteran at the time of his 
death, and do not apply to any question of fault where a 
claimant and a veteran were legally divorced-and not just 
separated-prior to the veteran's death.  See 38 C.F.R. § 
3.50(b)(1) (2006); see also 38 C.F.R. § 3.52 (2006) 
(providing for certain attempted marriages to be deemed valid 
where all four listed requirements are met).  Accordingly, 
the appellant may not be recognized as the veteran's 
surviving spouse based on their marriage in 1970, regardless 
of who may have been at fault in any circumstances which led 
to their divorce in the early 1980s, and regardless of any 
actions either party may have taken or not taken toward each 
other after that date.  

While the Board is sympathetic to the appellant, it is bound 
in rendering its decisions by the applicable statutes and 
regulations, including those relating to provision of DIC and 
death benefits to certain individuals.  38 U.S.C.A. § 7104(c) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 19.5, 20.101(a) 
(2006).  Those statutes and regulations require that in order 
to receive such benefits, the appellant had to be married to 
the veteran at the time of his death.  The appellant has 
neither argued nor submitted evidence showing that she was 
married to the veteran at the time of his death or that any 
exceptions to this rule apply here.

The pertinent legal authority governing entitlement to VA DIC 
and death benefits for a surviving spouse is clear and 
specific, and the Board is bound by such authority.  38 
U.S.C.A. §7104.  To change these laws would require an act of 
Congress.  As, on these facts, the appellant was not married 
to the veteran at the time of his death, she may not be 
recognized as his surviving spouse for the purpose of 
entitlement to DIC or death benefits, and her claim for 
recognition as the veteran's surviving spouse for purposes of 
entitlement to the certain VA benefits sought (here, DIC 
based on service connection for the cause of the veteran's 
death), must therefore be denied.  Where, as here, the law, 
and not the evidence, is dispositive, the appeal must be 
denied as lacking entitlement under the law, or as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

As the appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to certain VA 
death benefits, the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


